
	

114 HR 4976 : Opioid Review Modernization Act of 2016
U.S. House of Representatives
2016-05-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		2d Session
		H. R. 4976
		IN THE SENATE OF THE UNITED STATES
		May 12, 2016Received; read twice and referred to the Committee on Health, Education, Labor, and PensionsAN ACT
		To require the Commissioner of Food and Drugs to seek recommendations from an advisory committee of
			 the Food and Drug Administration before approval of certain new drugs that
			 are opioids without abuse-deterrent properties, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Opioid Review Modernization Act of 2016. 2.FDA opioid action planChapter V of the Federal Food, Drug, and Cosmetic Act is amended by inserting after section 569 of such Act (21 U.S.C. 350bbb–8) the following:
			
				569–1.Opioid action plan
					(a)New drug application
 (1)In generalSubject to paragraph (2), prior to the approval pursuant to an application under section 505(b) of a new drug that is an opioid and does not have abuse-deterrent properties, the Secretary shall refer the application to an advisory committee of the Food and Drug Administration to seek recommendations from such advisory committee.
 (2)Public health exemptionA referral to an advisory committee under paragraph (1) is not required with respect to a new drug if the Secretary—
 (A)finds that such a referral is not in the interest of protecting and promoting public health; (B)finds that such a referral is not necessary based on a review of the relevant scientific information; and
 (C)submits a notice containing the rationale for such findings to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Energy and Commerce of the House of Representatives.
 (b)Pediatric opioid labelingThe Secretary shall convene the Pediatric Advisory Committee of the Food and Drug Administration to seek recommendations from such Committee regarding a framework for the inclusion of information in the labeling of drugs that are opioids relating to the use of such drugs in pediatric populations before the Secretary approves any labeling or change to labeling for any drug that is an opioid intended for use in a pediatric population.
 (c)SunsetThe requirements of subsections (a) and (b) shall cease to be effective on October 1, 2022.. 3.Prescriber educationNot later than 1 year after the date of the enactment of this Act, the Secretary of Health and Human Services, acting through the Commissioner of Food and Drugs, as part of the Food and Drug Administration’s evaluation of the Extended-Release/Long-Acting Opioid Analgesics Risk Evaluation and Mitigation Strategy, and in consultation with relevant stakeholders, shall develop recommendations regarding education programs for prescribers of opioids pursuant to section 505–1 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 355–1), including recommendations on—
 (1)which prescribers should participate in such programs; and (2)how often participation in such programs is necessary.
 4.Guidance on evaluating the abuse deterrence of generic solid oral opioid drug productsNot later than 2 years after the end of the period for public comment on the draft guidance entitled General Principals for Evaluating the Abuse Deterrence of Generic Solid Oral Opioid Drug Products issued by the Center for Drug Evaluation and Research of the Food and Drug Administration in March 2016, the Commissioner of Food and Drugs shall publish in the Federal Register a final version of such guidance.
		
	Passed the House of Representatives May 11, 2016.Karen L. Haas,Clerk
